                          Case 3:20-mj-03215-KAR
2-6   5HYLVHG86'&0$              Document 4-2 Filed 12/10/20 Page 1 of 2
Criminal Case Cover Sheet                                                              U.S. District Court - District of Massachusetts

Place of Offense:                         Category No.        II                      Investigating Agency        FBI

City      Feeding Hills
                                                   Related Case Information:

County       Hampden                                6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                    6DPH'HIHQGDQW                               1HZ'HIHQGDQW
                                                    0DJLVWUDWH-XGJH&DVH1XPEHU
                                                    6HDUFK:DUUDQW&DVH1XPEHU               20-mj-3206-3212
                                                    55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH        Keith Suffriti                                            -XYHQLOH                 G <HV G
                                                                                                                 ✔ 1R

                                                                                                                  ✔
                      ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                &LW\ 6WDWH Feeding Hills, MA
                      1989
%LUWKGDWH <URQO\ BBBBB661          6012
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                     White
                                                                          5DFHBBBBBBBBBBB           1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                             $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Alex J. Grant                                             %DU1XPEHULIDSSOLFDEOH        629754

Interpreter:              G <HV        ✔ 1R
                                       G                     /LVWODQJXDJHDQGRUGLDOHFW

Victims:                  G<HVG1R
                                ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             G <HV       1R

Matter to be SEALED:                   G <HV        G✔   1R

          G:DUUDQW5HTXHVWHG                      G5HJXODU3URFHVV                         ✔
                                                                                                 G,Q&XVWRG\

Location Status:

Arrest Date                  12/10/2020

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                      LQ                                     
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G6HUYLQJ6HQWHQFH         G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                    RQ

Charging Document:                     ✔
                                       G&RPSODLQW              G,QIRUPDWLRQ                   G,QGLFWPHQW
                                                                                                                     2
Total # of Counts:                     G3HWW\                 G0LVGHPHDQRU                   ✔
                                                                                                      G)HORQ\

                                           &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH                                       6LJQDWXUHRI$86$
                         Case 3:20-mj-03215-KAR Document 4-2 Filed 12/10/20 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Keith Suffriti

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged       Count Numbers
                                                        Distribution of Child Pornography
6HW     18 USC 2252A(a)(2)                                                                            1

                                                        Possession of Child Pornography
6HW     18 USC 2252A(a)(5)(B)                                                                         2


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
